Citation Nr: 9913353	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-45 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for intervertebral disc 
space narrowing with hypertrophic osteoarthritis of the 
thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife




INTRODUCTION

The appellant served on active duty from February 1954 to 
October 1957.  He has additional periods of verified and 
unverified Reserve Component service from 1975 to 1986.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1996.  The requested 
development has been completed and the case has been returned 
for appellate consideration.  This appeal originates from a 
decision dated in December 1991 by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the pendency of this appeal, the appellant relocated 
his residence to Florida and the St. Petersburg, Florida RO 
assumed jurisdiction over this case.



FINDINGS OF FACT

1. The available service medical record do not document that 
the appellant sustained a back injury during service.

2. The first objective evidence of a lumbar spine disorder 
was during private hospitalization in September 1978.  At 
that time, the appellant reported a two year history of 
back pain and he denied specific injury or any specific 
episode that started the symptoms.

3. A statement from a private physician dated in September 
1978 noted that the appellant had been experiencing back 
problems since 1976 and that it was not due to any trauma.

4. Statements submitted in October 1990, from two fellow 
service reflect their knowledge of the appellant injuring 
his back when a cot collapsed during active duty for 
training.

5. A VA examiner commented in November 1997 that the 
appellant's low back diagnosis was post-traumatic 
arthritis if information about the alleged injury could be 
found, otherwise, it should be osteoarthritis.

6. There is no additional evidence of record to confirm that 
the appellant sustained an injury to his lumbar spine 
during service and that his current low back disability is 
related to that injury.


CONCLUSION OF LAW

Intervertebral disc space narrowing with hypertrophic 
osteoarthritis of the thoracic and lumbar spine was not 
incurred in or aggravated by service nor is there a basis 
upon which to presume incurrence of arthritis within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the appellant's claim for 
service connection for a back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  His testimony 
and the lay statements submitted in support of his claim are 
deemed sufficient to render the claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Initially, the Board notes that the available service medical 
records do not provide a basis to conclude that a chronic 
back disability had its onset during service.  While only 
limited records from service are available, the Board notes 
that the RO has undertaken extensive efforts on multiple 
occasions to obtain any service medical records which may 
exist and have not been associated with the claims folder as 
well as any additional information to verify the appellant's 
periods of active duty for training and the alleged injury to 
his back due to a cot collapsing.  However, these efforts by 
the RO have, in large part, been unsuccessful.  In view of 
these actions, the Board concludes that the RO and VA have 
fulfilled the duty to assist the appellant pursuant to 38 
U.S.C.A. § 5107(a).

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for a back 
disability is not warranted.  The evidence in support of the 
appellant's claim consists of his testimony and lay 
statements from two fellow servicemen which reflect knowledge 
of a back injury due to a cot collapsing during active duty 
for training.  However, these statements were offered in the 
context of the appellant seeking compensation benefits.  The 
Board finds that these assertions are of insufficient 
probative value to serve as the basis for service connection 
when viewed in light of the evidence of record as a whole.  
Specifically, the lack of any objective documentation that 
the appellant sustained an injury to his back which resulted 
in a chronic condition during service coupled with his own 
reports to a private examiner and on private hospitalizations 
in September 1978 and February 1979.  On September 5th, 1978, 
the appellant reported to the private examiner that his back 
pain started in 1976 and that there was no trauma.  On 
September 11th, 1978, on admission to a private hospital the 
appellant indicated that he had experienced back pain for the 
past two years and denied specific injury or any specific 
episode that started the symptoms.  On subsequent private 
hospitalization in February 1979, the appellant again 
reported that he had problems for 3 years and that one 
morning he awoke with the pain.  He further noted that there 
was no history of trauma.  These statements are deemed to be 
of greater probative value than those noted above not only 
due to their proximity in time to the appellant's reported 
date of injury sometime in 1974 or 1975, but also due to 
their inherent credibility since they were made for the 
purpose of seeking treatment.  

Although the VA examiner commented in November 1997, that the 
appellant's diagnosis would be post-traumatic arthritis if 
information about the alleged injury in 1974-1975 could be 
found, and that otherwise the diagnosis was osteoarthritis, 
such evidence has not been produced and the Board finds that 
the remainder of the record is consistent with the examiner's 
diagnosis of osteoarthritis.  Furthermore, there is no 
additional competent evidence to relate the presence of any 
current back disability to the appellant's service.

Accordingly, in view of the above, the preponderance of the 
evidence is found to be against the appellant's claim and 
entitlement to service connection for a back disability is 
not warranted.



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

